Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacala et al., hereinafter Pacala (US 20180167602 A1).

           Regarding claim 1, Pacala discloses “A Light Detection and Ranging (LIDAR) receiver, comprising: a receiver optics having a focal plane and configured to receive at least one laser beam and direct the at least one laser beam along a receiver path;
         {[0015] LiDAR includes an array of SPADs as the detectors enable multiple measurements to be taken at the same time.   [0034, 64] and Fig 1},  
   
              at least one silicon photomultiplier (SiPM) pixel comprising an array of single- photon avalanche diode (SPAD) pixels, the at least one SiPM pixel configured to generate at least one electrical signal based on the at least one laser beam; and
          {as noted above [0015, 34, 64] and Fig 1, wherein  [0064] In one implementation, a first pixel 171 in the set of pixels 170 includes an array of single-photon avalanche diode detectors (hereinafter “SPADs”), and the diffuser 180 spreads lights rays—previously passed by a corresponding first aperture 141, collimated by a corresponding first lens 151, and passed by the optical filter 160—across the area of the first pixel 171, as shown in FIGS. 3, 5, and 6.  in [0066] in particular note "and the set of pixels 170 can include a set of 16 like pixels—each including a similar array of SPADs—arranged behind the set of lenses 150. For a 6.4 mm-wide, 6.4 mm-tall image sensor, each pixel can include a single row of 16 SPADs, wherein each SPAD is electrically coupled to a remote analog front-end processing electronics/digital processing electronics circuit 240. "                 [0068] discloses the details of SPATs, and as used in multipliers (that is, SIPM silicon photomultiplier cells).    
          
             a spatial filter arranged in the focal plane of the receiver optics located between the receiver optics and the at least one SiPM pixel, the spatial filter comprising an aperture located at a focal point of the receiver optics that is configured to permit a passage of the at least one laser beam therethrough and spread the at least one laser beam in at least one direction orthogonal to the receiver path such that the at least one laser beam is spread across the array of SPAD pixels in the at least one direction, met by [0034, 40]”.



2.	Claims 6 – 15, 23 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg et al., hereinafter Steinberg (US 20180113200 A1).

             Regarding claim 6, Steinberg discloses “A Light Detection and Ranging (LIDAR) receiver, comprising: a receiver optics having a focal plane and configured to receive at least one laser beam and direct the at least one laser beam along a receiver path;            { [0153] using Fig 3D discloses reflected returned (LIDAR laser light) travel towards optional optical window 124  from an object (and using the return MEMS mirrors as in [0152]), then spreads on the sensor array 106. 
             [0154] "In some examples, an entrance aperture 318 may include a filtering window configured to allow wavelengths in a certain wavelength range to enter sensing unit 106 and attenuate other wavelengths. The reflections of object 208 from field of view 120 may be reflected by deflector 114B and hit sensor 116.  
             [0119, 128] and as further detailed in [0163, 169, 180, 183, 395]  disclose a LiDAR receiver using photo sensor that receives laser light, made from  SiPM cells using array of SPADs  and how it operates.}.    

              at least one silicon photomultiplier (SiPM) pixel comprising an array of single- photon avalanche diode (SPAD) pixels, the at least one SiPM pixel configured to generate at least one electrical signal based on the at least one laser beam; 
         {[0119, 128] and as further detailed in [0163, 169, 180, 183, 395]  disclose a LiDAR receiver using photo sensor that receives laser light, made from  SiPM cells using array of SPADs  and how it operates.  [0218] "For example, the sensor may absorb the reflections of each beam-spot and convert the absorbed beam-spot to an electronic (or other digital) signal for sending to processor 118."       }.    

               a spatial light modulator {MEMS, aka DMD electromechanical micro mirrors, [0151 – 152} arranged in the focal plane of the receiver optics located between the receiver optics and the at least one SiPM pixel, wherein the spatial light modulator comprises an array of modulator elements that comprises a plurality of columns and a plurality of rows, each of the modulator elements is configured to switchable direct light towards or away from the at least one SiPM pixel; and a controller configured to sequentially activate sections of the spatial light modulator such that activated modulator elements of an activated section direct the at least one laser beam towards the at least one SiPM pixel.                     {[0116, 144] discloses MEMS mirror rotation and scanning light in one or more axes, one axis may be fixed.   [0147] a dual axis MEMS mirror,       [0151]  discloses control of each mirror in MEMS as cited "For example, each steerable deflector unit 314 may include at least one of a MEMS mirror, a reflective surface assembly, and an electromechanical actuator. In one embodiment, each reflector unit 314 may be individually controlled by an individual processor (not shown), such that it may tilt towards a specific angle (ON and OFF state)  along each of one or two separate axes. Alternatively, reflector array 312 may be associated with a common controller (e.g., processor 118) configured to synchronously manage the movement of reflector units 314 such that at least part of them will pivot concurrently and point in approximately the same direction."         [0152] "In addition, at least one processor 118 may select at least one reflector unit 314 for the outbound path (referred to hereinafter as “TX Mirror”) and a group of reflector units 314 for the return path (referred to hereinafter as “RX Mirror”).  ...........      Moreover, it is possible to block light reflected from the portion of the deflection array used for transmission (e.g. the TX mirror) from reaching sensor 116 (a MEMS mirror off state), thereby reducing an effect of internal reflections of the LIDAR system 100 on system operation",      [0195] "processing unit 108 may activate detectors 410 where a region of interest is expected and disable detectors 410 where regions of non-interest are expected}.     


                Regarding claim 7, Steinberg further discloses “The LIDAR receiver of claim 6, wherein the controller is configured to deactivate other sections of the spatial light modulator such that deactivated modulator elements of a deactivated section direct ambient light away from the at least one SiPM pixel”, as noted in claim 6,  [0151-152]  discloses control of each mirror in MEMS}.


                Regarding claim 8, Steinberg further discloses “The LIDAR receiver of claim 6, wherein the at least one SiPM pixel comprises a plurality of SiPM pixels, each having a one-dimensional array of SPAD pixels that together form the array of SPAD pixels”, as already noted in claim 6 --- [0119, 163, 169, 180, 183, 395].


                Regarding claim 9, Steinberg further discloses “The LIDAR receiver of claim 6, wherein the at least one SiPM pixel consists of a SiPM pixel comprising a two-dimensional array of SPADs that form the array of SPAD pixels”, as already noted in claim 6 --- [0119, 163, 169, 180, 183, 395].


                Regarding claim 10, Steinberg further discloses “The LIDAR receiver of claim 6, further comprising: a diffuser optics interposed between the spatial light modulator and the at least one SiPM pixel, wherein the diffuser optics is configured to receive the at least one laser beam directed by the spatial light modulator and spread the at least one laser beam across at least one row of the array of SPAD pixels”, 
          spatial light modulator  already noted in detail by using MEM mirrors in claim 6, [0151 - 154], and in FIG  3D shows the arrangement, a diffuser noted in [0175] “The rightmost detector element in FIG. 4E demonstrates a technique for processing incoming photons. The associated lens 422 focuses the incoming light (from MEMS spatial light modulator) onto a diffuser element 424 (before the light sensor 116 (SiPM pixel).   


                Regarding claim 11, Steinberg further discloses “The LIDAR receiver of claim 10, wherein the at least one SiPM pixel comprises a plurality of SiPM pixels, each having a one-dimensional array of SPAD pixels that together form the array of SPAD pixels, wherein each of the plurality of SiPM pixels forms a different row of the array of SPAD pixels”,   as already noted in claim 6 --- [0119, 163, 169, 180, 183, 395].                                


                Regarding claim 12, Steinberg further discloses “The LIDAR receiver of claim 10, further comprising: a projection optics interposed between the spatial light modulator and the diffusor optics, wherein the projection optics is configured to receive the at least one laser beam from the spatial light modulator and project the at least one laser beam onto the diffuser optics”,              in claim 10 noted spatial light modulator using MEM mirrors, using [0151 - 154], and FIG  3D, reflecting light on the sensor array of SPADs and in between them  a diffuser noted in [0175] , please additionally note "a projection optics (lens 422)" in front of diffuser optic as cited [0175] "The associated lens 422 focuses the incoming light (from MEMS spatial light modulator) onto a diffuser element 424. In one embodiment, light sensor 116 may further include a diffuser located in the gap distant from the outer surface of at least some of the detectors".    Also note  [0154] "In some examples, an entrance aperture 318 may include a filtering window configured to allow wavelengths in a certain wavelength range to enter sensing unit 106 and attenuate other wavelengths. The reflections of object 208 from field of view 120 may be reflected by deflector 114B and hit sensor 116”.


                Regarding claim 13, Steinberg further discloses “The LIDAR receiver of claim 6, wherein the spatial light modulator is a digital micromirror device (DMD)”,
a digital micromirror device (DMD) is met by MEMS (micro-electromechanical system) which is a miniature array of mirrors noted in [0151-152].                

                Regarding claim 14, Steinberg further discloses “The LIDAR receiver of claim 6, further comprising: a dispersion optics interposed between the spatial light modulator and the at least one SiPM pixel, wherein the dispersion optics is configured to receive light, including the at least one laser beam, directed by the spatial light modulator and disperse a spectrum of the light across at least one row of the array of SPAD pixels”,       a dispersion optics is met  by a diffuser as explained in claim 10, a           spatial light modulator  already noted in detail by using MEM mirrors in claim 6, [0151 - 154], and in FIG  3D shows the arrangement, a diffuser noted in [0175] “The rightmost detector element in FIG. 4E demonstrates a technique for processing incoming photons. The associated lens 422 focuses the incoming light (from MEMS spatial light modulator) onto a diffuser element 424 (before the light sensor 116 (SiPM pixel).   


                Regarding claim 15, Steinberg further discloses, “The LIDAR receiver of claim 14, wherein the light includes a laser spectrum corresponding to the at least one laser beam and an ambient light spectrum corresponding to ambient light received with the at least one laser beam”,   [0127, 318] discloses ambient light and reflected LIDAR (laser light) received by the sensor.           


                Regarding claim 23, Steinberg further discloses, “The LIDAR receiver of claim 14, wherein the at least one SiPM pixel consists of a SiPM pixel comprising a two-dimensional array of SPADs that form the array of SPAD pixels”,  as noted in claim 6 by  [0119, 163, 169, 180, 183, 395]  disclose a LiDAR receiver using photo sensor made from  SiPM using array of SPADs  and how it operates.     


                Regarding claim 24, Steinberg further discloses, “The LIDAR receiver of claim 14, wherein the dispersion optics is a prism or a diffraction grating”,  as noted a  dispersion optics was met  by a diffuser in claim 10 using [0175],  and when it is  a prism noted in [0256] .


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 – 5 are rejected under 35 U.S.C. 103 as being un-patentable over Pacala et al., hereinafter Pacala (US 20180167602 A1) in view of Steinberg et al., hereinafter Steinberg (US 20180113200 A1).

               Regarding claim 2,  Pacala disclosed  “The LIDAR receiver of claim 1”, but Pacala is silent for “further comprising: a one-dimensional scanning mirror configured to rotate about a single axis, wherein the one-dimensional scanning mirror is configured to receive the at least one laser beam and direct the at least one laser beam at the receiver optics such that an angle of incidence on the receiver optics remains constant regardless of a receiving direction of the at least one laser beam”,
                   Steinberg in a similar field of endeavor teaches this limitation as cited "a single axes mirror"   in  [0116, 144] and MEMS mirror rotation and scanning light in one or more axes, one axis may be fixed.  Then,  [0147] also discloses a dual axis MEMS mirror.  [0151] discloses the detailed operation of each mirror in the array of MEMS mirrors and [0152] discloses the outward laser light scanning separately than the inward laser light scanning toward the sensor (photodetector array) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pacala as taught in Steinberg to provide “further comprising: a one-dimensional scanning mirror configured to rotate about a single axis, wherein the one-dimensional scanning mirror is configured to receive the at least one laser beam and direct the at least one laser beam at the receiver optics such that an angle of incidence on the receiver optics remains constant regardless of a receiving direction of the at least one laser beam”, for the purpose of, allowing the Pacala’s LIDAR receiver to spread the reflected light from the object scanning using a small scale chip, MEMS (also called DMD chip) which saves space and spreads the laser or ambient light on the SiPM cells over the required rows or columns of the individual SPAD diodes by controlling several factors such as the flip direction of each mirror in MEMS to on or off to control the light and also to control the scanning directions by one axis mirrors or two axes mirrors which allow the selection of specific row and columns of the array of SPADs.


               Regarding claim 3,  Pacala further discloses “The LIDAR receiver of claim 2, wherein the at least one SiPM pixel comprises a plurality of SiPM pixels, each having a one-dimensional array of SPAD pixels that together form the array of SPAD pixels”, is met as noted in claim 1, in particular by [0064, 66, 68].

               Regarding claim 4,  Pacala disclosed  “The LIDAR receiver of claim 1,”, but Pacala is silent for “further comprising: a two-dimensional scanning mirror configured to rotate about two axes, wherein the two-dimensional scanning mirror is configured to receive the at least one laser beam and direct the at least one laser beam at the receiver optics such that an angle of incidence on the receiver optics remains constant regardless of a receiving direction of the at least one laser beam”,
                   Steinberg in a similar field of endeavor teaches this limitation as cited "a single axes mirror"  in  [0116, 144] and MEMS mirror rotation and scanning light in one or more axes, one axis may be fixed.  Then,  [0147] discloses a dual axis MEMS mirror.  [0151] discloses the detailed operation of each mirror in the array of MEMS mirrors and [0152] discloses the outward laser light scanning separately than the inward laser light scanning toward the sensor (photodetector array) .
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pacala as taught in Steinberg to provide “further comprising: a one-dimensional scanning mirror configured to rotate about a single axis, wherein the one-dimensional scanning mirror is configured to receive the at least one laser beam and direct the at least one laser beam at the receiver optics such that an angle of incidence on the receiver optics remains constant regardless of a receiving direction of the at least one laser beam”, for the purpose of, allowing the Pacala’s LIDAR receiver to spread the reflected light from the object scanning using a small scale chip, MEMS (also called DMD chip) which saves space and spreads the laser or ambient light on the SiPM cells over the required rows or columns of the individual SPAD diodes by controlling several factors such as the flip direction of each mirror in MEMS to on or off to control the light and also to control the scanning directions by one axis mirrors or two axes mirrors which allow the selection of specific row and columns of the array of SPADs.


              Regarding claim 5, Pacala further discloses “The LIDAR receiver of claim 4, wherein the at least one SiPM pixel consists of a SiPM pixel comprising a two-dimensional array of SPADs that form the array of SPAD pixels”, is met as noted in claim 1, in particular by [0064, 66, 68].


4.	Claims 16 – 22  are rejected under 35 U.S.C. 103 as being un-patentable over Steinberg et al., hereinafter Steinberg (US 20180113200 A1) in view of Pacala et al., hereinafter Pacala-2 (US 20200116558 A1).

                Regarding claim 16, “The LIDAR receiver of claim 15, wherein the dispersion optics is configured to spread the laser spectrum across a first portion of the at least one row of the array of SPAD pixels and spread the ambient light spectrum across an entire portion of the at least one row of the array of SPAD pixels”,
                 Steinberg already above disclosed, “The LIDAR receiver of claim 15, wherein the dispersion optics is configured to spread the laser spectrum across a first portion of the at least one row of the array of SPAD pixels”, as noted in claim 6.
              Steinberg does not explicitly disclose “configured to spread the laser spectrum across a first portion of the at least one row of the array of SPAD pixels and spread the ambient light spectrum across an entire portion of the at least one row of the array of SPAD pixels”, but
                    Pacala-2 in a similar field of endeavor teaches this limitation, as cited met by   [0006, 12, 14]  "ambient light spectrum across an entire portion of the at least one row of the array of SPAD pixels" and [0227]  discloses laser and ambient light sensors.
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Steinberg as taught in Pacala-2 to provide “configured to spread the laser spectrum across a first portion of the at least one row of the array of SPAD pixels and spread the ambient light spectrum across an entire portion of the at least one row of the array of SPAD pixels”, for the purpose of, providing “A multispectral sensor array that can include a combination of ranging sensor channels (e.g., LIDAR sensor channels) and ambient-light sensor channels tuned to detect ambient light having a channel-specific property (e.g., color)” as Pacala-2 teaches in abstract.


                Regarding claim 17, “The LIDAR receiver of claim 16, wherein the controller is configured to determine a location of the first portion, determine at least one SPAD pixel that is located in the first portion, and isolate the at least one SPAD pixel that is located in the first portion from SPAD pixels located outside of the first portion”, as combined in claim 16, Pacala-2  further teaches as noted in claim 16 and in addition by [0271].   

                Regarding claim 18, “The LIDAR receiver of claim 17, further comprising: a temperature sensor configured to measure a temperature of a laser device that transmits the at least one laser beam, wherein the controller is configured to receive the measured temperature and determine a location of the first portion based on the measured temperature”, as combined in claim 16, Pacala-2  further teaches as cited in [0250, 242, 243].


                Regarding claim 19, “The LIDAR receiver of claim 17, wherein the controller is configured to activate the at least one SPAD pixel that is located in the first portion and deactivate the SPAD pixels located outside of the first portion”, as combined in claim 16, Pacala-2  further teaches as cited in [0233].      


               Regarding claim 20, “The LIDAR receiver of claim 17, wherein the controller is configured to isolate electrical signals generated by the at least one SPAD pixel located in the first portion from electrical signals generated by the SPAD pixels located outside of the first portion”, as combined in claim 16, Pacala-2  further teaches as noted in claim 16 and in addition by [0271].   


                Regarding claim 21, “The LIDAR receiver of claim 20, further comprising: a signal processor configured to generate a color image based on the electrical signals generated by the at least one SPAD pixel located in the first portion and based on the electrical signals generated by the SPAD pixels located outside of the first portion” as combined in claim 16, Pacala-2  further teaches as cited in [0012, 14, 15]. 

                Regarding claim 22, “The LIDAR receiver of claim 20, further comprising: a signal processor configured to generate a hyperspectral image based on the electrical signals generated by the at least one SPAD pixel located in the first portion and based on the electrical signals generated by the SPAD pixels located outside of the first portion”, as combined in claim 16, Pacala-2  further teaches "hyperspectral image" [0091, 103] in addition to [0012, 14] that was noted for SPAD photo detector array.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422